
	
		I
		112th CONGRESS
		2d Session
		H. R. 6153
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2012
			Mr. McNerney (for
			 himself, Mr. Rooney,
			 Mr. Cardoza,
			 Mr. Nugent,
			 Mr. George Miller of California,
			 Mr. Costa, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To require the holder of a subordinate lien on the
		  property that secures a federally related mortgage loan, upon a request by the
		  homeowner for a short sale, to make a timely decision whether to allow the
		  sale.
	
	
		1.Short titleThis Act may be cited as the
			 Fast Help For Homeowners
			 Act.
		2.Requirement for
			 prompt decision
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting before
			 section 130 (15 U.S.C. 1640) the following new section:
				
					129I.Prompt
				decision making regarding short sale
						(a)In
				generalNot later than the
				end of the 10-calendar day period beginning on the date of receipt of a written
				request from a mortgagor of a federally related mortgage loan that meets the
				requirements of subsection (c), a servicer shall—
							(1)notify in writing
				each holder of a subordinate lien on the residential real property that secures
				such loan of such request; and
							(2)submit to each
				such holder a copy of such request.
							(b)Timely response
				to servicer notification required
							(1)In
				general
								(A)Timely response
				requiredExcept as provided in subsection (d) and notwithstanding
				any other provision of law or of any contract, including a contract between a
				servicer of a federally related mortgage loan and a securitization vehicle or
				other investment vehicle, a holder of a subordinate lien that is notified by a
				servicer under subsection (a) shall respond in writing to such servicer not
				later than the end of the 45-calendar day period beginning on the date of
				receipt of such notification.
								(B)Failure to
				respondIf the holder of a
				subordinate lien that is notified by a servicer under subsection (a) does not
				respond within the 45-calendar day period described in subparagraph (A), the
				request from a mortgagor described in subsection (a) shall be considered to
				have been approved by the such holder.
								(2)ContentA written response by such holder under
				subsection (a) shall specify a decision on whether the request described in
				such subsection has been denied, approved, or that such request has been
				approved subject to specified changes.
							(c)Mortgagor
				submissionSubsection (a)
				shall apply in any case in which the mortgagor of a federally related mortgage
				loan submits to the servicer thereof—
							(1)a written offer for a short sale of the
				dwelling or residential real property that is subject to a mortgage, deed of
				trust, or other security interest that secures the mortgage loan; and
							(2)all information required by the servicer in
				connection with such a request (including a copy of an executed contract
				between the owner of the dwelling or property and the prospective buyer that is
				subject to approval by the servicer).
							(d)Inapplicability
				to certain existing mortgagesThis section shall not apply to any
				federally related mortgage loan with respect to which the mortgagor and the
				mortgagee or servicer have entered into a written agreement before the date of
				the enactment of the Short Sales Taking A New Direction Act explicitly
				providing a procedure or terms for approval of a short sale.
						(e)Treatment of
				other time limitsThis section may not be construed to preempt,
				annul, or otherwise affect any other provision of law or of any contract or
				program that provides a shorter period than is provided under subsection (b)
				for a decision to be made by a holder of a subordinate lien described in
				subsection (a)(1) regarding a short sale.
						(f)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Federally
				related mortgage loanThe
				term federally related mortgage loan has the same meaning as is
				given in section 3 of the Real Estate Settlement Procedures Act of 1974 (12
				U.S.C. 2602).
							(2)Securitization
				vehicleThe term securitization vehicle means a
				trust, special purpose entity, or other legal structure that is used to
				facilitate the issuing of securities, participation certificates, or similar
				instruments backed by or referring to a pool of assets that includes federally
				related mortgage loans (or instruments that are related to federally related
				mortgage loans, such as credit-linked notes).
							(3)ServicerThe
				term servicer has the same meaning as in section 129A, except that
				such term includes a person who makes or holds a federally related mortgage
				loan (including a pool of federally related mortgage loans), if such person
				also services the loan.
							(4)Short
				saleThe term short sale means the sale of the
				dwelling or residential real property that is subject to the mortgage, deed or
				trust, or other security interest that secures a federally related mortgage
				loan that—
								(A)will result in
				proceeds in an amount that is less than the remaining amount due under the
				mortgage loan; and
								(B)requires
				authorization by the securitization vehicle or other investment vehicle or
				holder of the mortgage loan, or the servicer acting on behalf of such a vehicle
				or
				holder.
								.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply to any written request for a short
			 sale made after the date of the enactment of this Act.
			
